Citation Nr: 0304995	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1976, including service in the Republic of Vietnam.  

The veteran has moved during the course of these proceedings 
and whereas the Manchester, New Hampshire Regional Office 
(RO) was previously the agency of original jurisdiction 
(AOJ), the Philadelphia, Pennsylvania RO is now the AOJ.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 RO decision.  In 
July 1999, the Board remanded the veteran's claim to the RO 
for further action, including application of the law and 
regulations pertaining to reopened claims.  The case was 
returned to the Board in March 2000.

In a decision of May 2000, the Board found that the veteran 
had submitted new evidence which was so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a psychiatric disorder 
since a June 1984 RO decision denying the claim.  The Board 
granted the veteran's application to reopen a claim of 
service connection for a psychiatric disorder and remanded 
the veteran's case for further development of the evidence.  
The requested action, including a VA psychiatric examination, 
has been completed.  

Service connection is currently in effect for cervical spine 
disability assigned a 30 percent disability rating, post-
traumatic cephalgia assigned a 30 percent disability rating, 
and left upper extremity disability assigned a 20 percent 
disability rating.  The combined service-connected disability 
rating is 60 percent and a total disability rating based on 
individual unemployability (TDIU) has been in effect since 
April 2001 based on rating decisions by the RO since the case 
was last before the Board.  




FINDING OF FACT

The veteran does not have a psychiatric disability.  


CONCLUSION OF LAW

The grant of service connection for a psychiatric disability 
is not warranted.  38 U.S.C.A. §§ 1110 (West 2002);  38 
C.F.R. § 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has psychiatric disability related 
to his active military service for which a grant of service 
connection is warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although previous rating actions and the Board's decision in 
May 2000 considered the claim on the old standard of whether 
it was well grounded, that is whether it was plausible or 
not, subsequent notification to the veteran has fully 
informed the veteran of the criteria currently in effect and 
applicable to his claim.  Specifically, he has been notified 
that the well-grounded standard is no longer in effect.  
Also, in April 2002 the RO forwarded two letters to him 
reflecting the changes brought about by the VCAA, including 
information regarding VA's duty to notify him about what 
evidence was necessary to support the claim, VA's duty to 
assist in developing the claim, what evidence was required to 
establish entitlement, what evidence was needed from the 
veteran and what he could do to help.  He was also informed 
of where and when to send evidence, and of what assistance 
was available from VA, including a toll free telephone number 
to call if he had any questions whatsoever.  

The veteran's medical records which he requested be obtained 
to support the claim have been associated with the claims 
folder and the veteran has been afforded a special 
psychiatric examination by VA in November 2002 directed to 
the matter on appeal.  

The veteran has testified at a hearing in October 1995 and 
subsequently has declined any further hearing appearance.  

In a supplemental statement of the case in November 2002, the 
RO advised the veteran of the adjudication of his claim under 
the VCAA.  The RO included information regarding all the 
evidence considered and all actions taken on the claim since 
the Board's Remand in May 2000.  The veteran was notified of 
the pertinent law and regulations, the decision made, and the 
reasons it was made.  In January 2003 the veteran was advised 
that his case was being returned to the Board, but that he 
still could submit evidence directly to the Board albeit with 
some restrictions which were fully set forth.  

Neither the veteran nor his representative has indicated that 
there is additional pertinent evidence available which has 
not been associated with the claims folders and the Board is 
not aware of any at the time this decision is being made.  

By the documents provided the veteran by the RO he has been 
informed of the impact of the VCAA on his claim and advised 
on how to ensure that all pertinent evidence was obtained.  
The RO also completed all notification and development action 
pertaining to the VCAA.  There has been adjudication of the 
claim under the VCAA and issuance of an appropriate 
supplemental statement of the case.  

In sum, the RO has informed the veteran of VA's duty to 
assist in obtaining evidence pertinent to his claim, what 
evidence was necessary to support the claim, what evidence 
the veteran might submit, and what VA was prepared to do to 
assist him in this regard consistent with the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided medical examinations 
that are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  




Factual background

The veteran served on active duty from June 1974 to February 
1976. A review of his service medical records reveals that 
when he was examined for enlistment purposes in June 1974, 
his psychiatric status was normal.  During the course of 
service he received treatment for alcohol problems, including 
inpatient treatment at an alcohol rehabilitation center.  In 
December 1975, he underwent a psychiatric consultation, 
during which he reported having a dysphoric, chaotic 
childhood and adolescence.  He described a life-long pattern 
of difficulty with authority and said he received many school 
expulsions because of his inability to get along with 
teachers.  It was noted that the veteran did not have a 
history of serious emotional illness.  He had, however, seen 
a psychiatrist at the age of 7 because of his inability to 
make friends; and he admitted that his inability to make 
friends continued to be a problem for him.  Following a 
psychiatric examination, he was diagnosed as having chronic 
alcoholism and an immature personality with passive-
aggressive features.  In February 1976, he was examined for 
separation purposes and it was noted that his psychiatric 
status was normal.

In November 1977, the veteran was examined for VA 
compensation purposes and no pertinent abnormalities were 
noted.  

By a January 1978 RO decision, the veteran was granted 
service connection for migraines and a cervical spine strain.  

VA treatment records, dated in March 1978, show the veteran 
received treatment for migraines.  During treatment it was 
noted that he exaggerated his symptoms and that there was a 
questionable hysterical component to his behavior.

A December 1980 psychology consultation request shows that 
the veteran reported that he felt as if service made him a 
different person.  Following an examination, in January 1981, 
the diagnostic impressions were to rule out a depressive 
reaction, an obsessive-compulsive personality (obsessive 
type), a sociopathic personality, and a psychophysiologic 
reaction.  The examiner noted that the veteran suffered from 
multiple psychiatric symptoms that should be further 
evaluated.

In April 1984, the veteran was admitted to the inpatient 
psychiatric unit of a VA hospital for drug detoxification and 
also for treatment of underlying emotional problems.  On 
discharge, the diagnoses were polysubstance abuse (with 
alcohol abuse) and depression.  

By a June 1984 RO decision, service connection was denied for 
a nervous condition.  The veteran was informed of the adverse 
decision that same month, and he did not respond. Evidence 
received since this decision is summarized below.  

A VA hospitalization record, dated from May to June 1984, 
shows that the veteran was treated for substance abuse 
problems.  Contemporaneous treatment records noted that he 
was on depression medication.  

In September 1984, the veteran was hospitalized for possible 
suicidal ideation.  He complained that he felt depressed 
because he had not been able to get relief for his headaches.  
During the course of the hospitalization, he underwent a 
psychological assessment.  It was noted that he had dysphoria 
and anxiety secondary to personality problems, and he had a 
borderline personality disorder.  On hospital discharge in 
November 1984, the diagnoses were drug abuse, and a mixed 
personality disorder with borderline manipulative, explosive, 
and intimidating features.  

An October 1985 VA dermatological consultation request shows 
that the veteran had a recurrent rash for years, which 
reportedly accompanied his PTSD.  

An April 1986 VA psychiatric consultation request shows that 
the veteran reported having received previous treatment for 
PTSD and said he was rated 30 percent for such.  He reported 
he needed medication for a recurrence of tension and anxiety. 
On consultation examination, it was noted that the record had 
been reviewed and that the veteran was not, in fact, service- 
connected for a psychiatric diagnosis and was rated less than 
50 percent for all of his service-connected disabilities.  It 
was concluded that he was not eligible for referral to the 
mental health clinic.  

In January 1987, the veteran attempted to reopen his claim of 
service connection for a nervous condition.  In a February 
1987 letter, he was informed by the RO that he would have to 
submit new and material evidence if he wanted his claim to be 
reopened.  He did not respond.

VA medical records dated in February 1988 show that the 
veteran was described as nervous and was assessed as having 
anxiety.  

An April 1993 medical record from the Hitchcock Clinic 
reflects that the veteran received treatment for chronic 
head, neck, and back pain. Among the diagnoses was post- 
traumatic pain disorder.

Private medical records, dated in 1995, show that the veteran 
was treated for chronic pain.

In February 1995, the veteran was hospitalized at Elliot 
Hospital after taking a drug overdose.  It was reported that 
he had a long history of back and neck pain since sustaining 
an injury while delivering mail, as a mail carrier.  He 
reported he had undergone numerous surgeries on his neck and 
back and had become discouraged with his lot in life and 
wanted to commit suicide. It was also noted that he had a 
past history of self-destructive behavior, and had taken an 
excessive amount of medication (40 to 60 Fiorinal) in 1974.  
The examiner noted that the veteran had a known history of 
depression and now presented with a suicidal gesture.

In April 1995, the veteran was hospitalized at Charter 
Brookside Hospital for treatment of anger and depression.  
The veteran reported that his current problems began around 
February 1993 when he slipped on some ice while working as a 
letter carrier. Since then, he related that he had been 
disabled.  Since sustaining the injury, he said, he had 
difficulty controlling his anger, among other things.  The 
admitting diagnoses were a pain disorder associated with 
psychological factors and a general medical condition, major 
depression (a single episode), and an organic affective 
syndrome; and an impulse control disorder (not otherwise 
specified) was to be ruled out.

In May 1995, the veteran was hospitalized at Charter 
Brookside Hospital because of suicidal thoughts. It was noted 
that his family history was notable for abuse.  It was also 
noted that he had difficulty adjusting after injuring his 
neck and back in February 1993.  The discharge diagnoses 
included pain associated with psychological factors and a 
medical condition, an impulse control disorder (not otherwise 
specified), and a history of mixed substance abuse; and 
traumatic dementia was to be ruled out.

In an August 1995 medical record from Hitchcock Clinic it was 
noted that the veteran was being treated for a chronic pain 
problem.

In an October 1995 statement, a private physician, Robert 
Feder, M.D., noted that the veteran had been under his care 
since May 1995.  It was noted that he was treating the 
veteran for a pain disorder associated with psychological 
factors, which was deemed directly related to his cervical 
spine condition.

At an October 1995 RO hearing, the veteran reported he had 
received VA psychiatric treatment within 1 year of his 
service discharge.  He asserted that he had psychiatric 
problems as a result of all the physical disabilities he 
sustained in service (i.e. service-connected disabilities).

In a May 1997 statement, a private physician indicated that 
the veteran had complained of recurrent depression.

In a January 1999 statement, a private licensed clinical 
mental health counselor indicated that the veteran had been a 
client of his from March 1996 to October 1998.  It was noted 
that the veteran had PTSD, and depression and anxiety that 
were triggered by his fear of losing his ability to support 
his wife and pay for his house.

Medical records, from Gero Med, dated from 1996 to 1999, show 
that the veteran received psychiatric treatment for 
depression (not otherwise specified), chronic pain syndrome, 
and an adjustment reaction.  Specifically, a treatment 
record, dated in June 1999, reflects a diagnosis of atypical 
depression, secondary to chronic pain and an adjustment 
reaction.

In September 1999, the veteran underwent a VA psychiatric 
examination, during which he reported that he was doing fine, 
emotionally.  He said that he was receiving intermittent 
psychiatric counseling and was taking pain medication.  He 
related that the focus of the counseling was his chronic pain 
and his depression due to his loss of work.  Following an 
examination, the Axis I diagnosis was a phase of life 
problem.  The examiner noted that the veteran was going 
through some difficult times, including an impending divorce 
and custody battle.

On VA special psychiatric examination in November 2002, it 
was noted that the veteran lived at home with his nine-year-
old child.  He reported being unemployed since 1995 on 
physical disability for multiple medical problems.  He 
offered no particular chief complaint.  The examined reviewed 
the three volume claims file and the Remand which requested 
several findings, including an opinion regarding whether any 
current psychiatric disorder was related to service or 
service-connected disability.  The examiner noted that the 
veteran had sustained a concussion that left him with 
cognitive deficits and the necessity of again learning to 
read and write.  Reportedly, the veteran read at a sixth 
grade level.  He had worked as a mailman for many years and 
was only discharged from that because of physical incapacity 
regarding multiple medical problems.  His work history 
generally had been pretty good.  His past psychiatric history 
was significant for several detoxifications, including a six-
month rehabilitation effort.  Reportedly, he was in remission 
of drug and alcohol use since 1984.  

The veteran's primary focus was on being a good father.  He 
reported doing okay concerning his mood and that his mood was 
good, but he acknowledged feeling depressed on and off, 
primarily regarding the inability to be physically active 
with his son due to the veteran's multiple physical problems.  
The veteran denied consistent depressive symptoms.  The 
examiner did not identify any anxiety disorders.  The veteran 
and the examiner discussed several traumatic events related 
to the veteran's service in Vietnam.  Despite these 
experiences, the veteran denied any problems with nightmares, 
although he reported a lot of problems with sleep.  He 
described effort on his part to not think about negative 
experiences and reported that he was largely able to deal 
with them effectively.  Of note he did not feel that he was 
having psychiatric problems in dealing with these things at 
the time of the examination.  

Generally, the veteran appeared to have a "good handle" on 
things and seemed to have really turned his life around over 
the years despite his experiences.  He tended to continue to 
be a loner, which was his life long pattern.  There was no 
evidence of a restriction in affect or foreshortening of his 
future.  He seemed to look forward to a lot of interactions 
with his son.  Although he reported a lot of sleep problems, 
he generally denied any real problem with hypervigilance.  
His problems did not appear to be clinically concerning to 
him and the examiner did not identify any significant 
clinical symptoms.  The veteran appeared to be having 
appropriate feelings now and then considering his 
experiences, but nothing pervasive that appeared to be 
clinically impairing to him.  

The mental status examination report reflects that the 
veteran presented in a timely fashion.  He was casually 
dressed and groomed and appeared not to be in distress.  He 
described his mood as good, but acknowledged some periods 
when he felt depressed.  There was no affective disorder 
noted, and the symptoms he had appeared to be appropriate 
given the context of his decisions.  Suicidal and homicidal 
thoughts were denied.  His thought processes were clear, 
coherent, goal directed and logical.  Thought content was 
free of any obsessions, compulsions, delusions, or 
hallucinations.  

The veteran was oriented and had a good understanding of 
current events.  He reported some short-term memory deficits 
that were apparent to the examiner.  The veteran had a 
history of brain trauma and showed some sort of a cognitive 
disorder.  His judgment and insight appeared to be pretty 
good.  The diagnosis was no clear psychiatric disorder noted 
at this time with the exception of some longstanding 
cognitive deficits.  The Global Assessment of Functioning 
(GAF) score was 65-75.  The examiner indicated that there was 
no clear indication of a significant psychiatric problem 
shown present.  The veteran appeared to be functioning pretty 
well based primarily on his focus on being a good father to 
his son.  The examiner further commented that the veteran 
appeared to be pretty healthy psychologically and doing 
pretty well.  The examiner reiterated that he did not pick up 
any clear pathology with the exception of some cognitive 
deficits.  

Other evidence associated with the claims folder subsequent 
to the Board's May 2000 Remand are private medical records 
and the report of VA physical examinations, which although 
voluminous, pertain primarily to the veteran's physical 
problems.  They include an April 1999 report reflecting that 
the veteran was in considerable pain to the extent that 
further interview with him had to be cancelled, following a 
motor vehicle accident in which his vehicle was rear-ended by 
a vehicle traveling approximately 30 miles an hour.  The 
records from Gero Med reflect treatment during the 1990's for 
multiple problems, but they are primarily focused on medical 
complications following the accident precipitating a 
Workman's Compensation claim against the U. S. Postal 
Service.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Secondary service connection 
will be granted when a disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  Secondary service connection may 
be established for additional disability resulting from 
aggravation by a service-connected condition.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  Additionally, it is noted 
that personality disorders are not diseases or injuries for 
VA compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); Beno v. Principi, 3 
Vet. App. 439 (1992).


Analysis

The service medical records reflect that the veteran 
underwent a psychiatric examination in December 1975, during 
active duty.  During the examination, it was noted that he 
did not have a history of serious emotional illness but had 
seen a psychiatrist at the age of 7 because of his inability 
to make friends.  Following an examination, the diagnoses 
included an immature personality with passive-aggressive 
features (which is a disability for which service connection 
can not be granted). 38 C.F.R. § 3.303(c) (2002).  When he 
was examined for separation purposes, in February 1976, his 
psychiatric system was clinically normal.  

The evidence also includes post-service medical evidence, 
including VA medical records dated in the 1980s, which 
reflect that the veteran received psychiatric treatment and 
was diagnosed as having depression and a personality 
disorder, among other things.  

Admittedly, in October 1995 a statement from a private 
physician, Dr. F., includes the opinion that the veteran had 
a pain disorder with associated psychological factors that 
was directly related to his cervical spine condition.  
Additionally, medical records from Gero Med, including in 
June 1999, reflect that the veteran was diagnosed as having 
atypical depression that was secondary to chronic pain.  In 
sum, the medical opinions, detailed above, are material as 
they are somewhat suggestive of a link between the veteran's 
current psychiatric disability and his service-connected 
disabilities, which have been described as painful.  38 
C.F.R. § 3.310 (2002).  (As noted above, an award of 
secondary service connection may be predicated, in part, upon 
medical evidence showing a causal connection between the 
disability in question and a service-connected disability.  
Id.)  

In May 2000 the Board concluded that the facts warranted 
another VA examination to determine whether the veteran's 
service-connected disabilities, especially pain related to 
service-connected spine disability and post-traumatic 
cephalgia, caused or aggravated any current psychiatric 
disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, attempts to obtain additional medical records 
were requested, particularly including any outstanding 
treatment records of the veteran's from Gero Med.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the contentions advanced and the necessity of 
developing the evidence related thereto, the RO attempted to 
obtain treatment records from Dr. F., as requested by the 
Board, but that office responded that no records were 
available pertaining to the veteran.  The additional records 
obtained from Gero Med are not further supportive of the 
veteran's claim.  

Here, the veteran seeks entitlement to service connection for 
psychiatric disability.  Service connection may be granted 
for an injury or disability resulting from personal injury or 
disease incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service- 
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  Again, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Here, although previous evidence from private medical 
providers was somewhat suggestive of a relationship between a 
current psychiatric disorder and service or service-connected 
disability, the subsequently obtained evidence does not add 
credence to such an argument.  In fact, on a comprehensive VA 
examination, with review of the veteran's extensive medical 
records, the examiner found no acquired psychiatric disorder 
currently present.  

The veteran's statements and contentions are also to the 
effect that he has a psychiatric disorder.  However, as the 
veteran is not a medical expert, and he is not qualified to 
express an authoritative and probative opinion regarding the 
question of whether the symptoms he observes are sufficient 
to establish a diagnosis of a psychiatric disorder.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions, including his 
hearing testimony cannot be accepted as competent evidence to 
the extent that they purport to establish such medical 
causation.  See also Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

Although the veteran has been encouraged by the RO to produce 
supporting medical evidence, including by letters in April 
2002 referenced above, the required nexus evidence has not 
been submitted regarding psychiatric disability.  In sum, the 
evidence fails to establish that it is at least as likely as 
not that the veteran has any psychiatric disability which may 
be related to service or to service-connected disability.  To 
the contrary, the preponderance of the medical evidence of 
record reflects that no acquired psychiatric disorder 
currently exists.  The opinion by the psychiatric examiner in 
November 2002 is accorded greater credence because it is the 
only one based on a complete review of all the veteran's 
extensive medical records coupled with a lengthy psychiatric 
examination of the veteran.  The Board accords that opinion 
the greatest weight regarding the issue in finding that a 
psychiatric disorder was not manifest during service or for 
many years thereafter, if at all, and it is not shown that 
the veteran has acquired psychiatric disability related to 
any service-connected disability.  In the absence of 
objective medical evidence relating any current acquired 
psychiatric disability to the veteran's active military 
service or service-connected disability the claim for 
psychiatric disability must be denied.  

The Board notes that greater weight may be placed on one 
medical professional's opinion over another's, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board's decision is made in 
view of the particular circumstances in this case, and is 
made especially in light of the VA physician's thorough, 
objective review of the clinical evidence in formulation his 
opinion.  It is also based on the absence of any evidence 
suggesting that any medical evidence in favor of the veteran 
is from clinicians who have credentials approaching let alone 
equivalent to or greater than those of the examining 
physician, a psychiatric specialist.  Here, the opinion of 
the medical specialist in psychiatry is given greater weight 
and credence over that of the clinicians who merely suggested 
the existence of psychiatric disability related to service-
connected disability without advancing supporting data for 
their opinions.  In short, the VA physician's opinion is 
clearly against the claim and is considered by the Board to 
be of more probative value than any in favor of the veteran's 
claim.  

In sum, it is the judgment of the Board that there is a clear 
preponderance of the evidence relevant to the issue on appeal 
that does not produce any doubt that might be resolved in the 
veteran's favor.  Accordingly, it is the judgment of the 
Board that the veteran does not have acquired psychiatric 
disability which may be related to the veteran's active 
military service or service-connected disability and that as 
a consequence a grant of service connection for acquired 
psychiatric disability is not warranted.  




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



	                        
____________________________________________
G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

